PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/548,938
Filing Date: 4 Aug 2017
Appellant(s): WANG et al.



__________________
Arthur M. Reginelli
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 03/31/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
The ground(s) of rejection set forth in the Office action dated 09/24/2020 from which the appeal is taken have been modified by the Advisory Action dated 04/08/2021.  A list of rejections withdrawn by the examiner (if any) is included under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”  

The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 8-9, and 17-26 are rejected under 35 U.S.C. 103 as being unpatentable over Peng (US 2009/0137168) in view of Low (US 2015/0218331) and further in view of Tawzer (US 5,586,414).
	Regarding claims 8 and 23, Peng discloses a thermoplastic roofing membrane (10) attached to a roof deck (32; roof substrate) (Fig. 3, 0069). The membrane including a first polymer layer (12), second polymeric layer (14), and reinforcing scrim (16) (Fig. 1, 0050). The layers being laminated together (0051 and 0062) and the bottom layer being in contact with the roof substrate (0069).

	Peng does not disclose the first layer including a first ethylene-based olefinic block copolymer having a melt index (ASTM-D1238; 2.16 kg load @ 190 oC) of less than 5 g/10 min and a second ethylene-based olefinic block copolymer having a melt index (ASTM-D1238; 2.16 kg load @ 190oC) of greater than 5 g/10 min or fasteners that fasten the thermoplastic membrane to the roof substrate.
	Regarding the bottom layer composition, Low discloses a composition comprising a first polymer including an ethylene-α-olefin multi-block interpolymer and a second polymer including an ethylene-α-olefin multi-block interpolymer (0011-0017). The first polymer having a melt index from 0.1 to 50 g/10 min and further from 1 to 7 g/10 min (0031) and the second polymer having a melt index less than or equal to 5 g/10 min and further less than or equal to 2 g/10 min (0034), overlapping the claimed second ethylene-based olefinic block copolymer having a melt index of greater than 5 oC) (0246). The first ethylene-α-olefin present in an amount of from 40 to 90 wt% based on the sum of the first and second ethylene-α-olefins (0091), overlapping the claimed amount of from about 50 to about 90 wt%.
	Low is analogous art as it is in the same field of endeavor of ethylene-based thermoplastic polymers for building articles (0228). Alternatively, Low is reasonably pertinent to the problem faced by the inventor i.e., a thermoplastic membrane which exhibits flexibility and softness providing desirable mechanical properties for conditions experienced on a roof surface as Low discloses a composition with consistent dynamic properties over a broad temperature range which leads to improved durability and cushioning. A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the bottom layer of Peng to include 40 to 90 wt% of a first ethylene- α-olefin block copolymer and having a different melt index as from a second ethylene-α-olefin copolymer, as taught by Low, to achieve a composition which provides consistent dynamic properties over a broad temperature range (0009).
	Regarding the fasteners, Tawzer, in the analogous field of roofing membranes (column 1, lines 10-15), discloses in which sheets of roofing edge strips are affixed to the roof via fasteners (30) (column 2, lines 44-47).
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the roofing membrane of modified Peng to be 
	Regarding claim 9, Peng discloses the roofing system may include a layer of insulation (34) between the roof deck and membrane (0069).
	Regarding claim 17, Peng discloses the top layer may include a blend of low density polyethylene and propylene-based polymer (0059).
	Regarding claim 18, Peng discloses the bottom layer including magnesium hydroxide (0036 and 0052)
	Regarding claims 19-21, Peng disclose the bottom layer including from about 5 to about 60 wt% magnesium hydroxide (0043), overlapping the claimed range of about 33 to about 80 wt% in claim 19, about 40 to about 70 wt% in claim 20, and about 45 to about 60 wt% in claim 21.
	Regarding claim 22, Low discloses the first ethylene-α-olefin present in an amount of further from 40 to 80 wt% and further from 40 to 70 wt% based on the sum of the first and second ethylene-α-olefin, overlapping the claimed about 60 to about 80 wt%.
	Regarding claim 24, Peng discloses the membrane having an overall thickness of from about 890 to about 2300 (about 35 to about 90.5 mils) overlapping the claimed thickness of about 30 to about 80 mils.
	Regarding claim 25, Peng discloses the layers each having thicknesses ranging from about 15 to about 30 mil, overlapping the claimed thicknesses of from about 10 to about 40 mils.
Regarding claim 26, Peng does not expressly disclose a thickness for the scrim layer. However, Peng discloses thicknesses for each polymer layer (15 to 60 mils), an overall thickness of the membrane (35 to 90.5 mils) (0056) and that the membrane is a three layer membrane (0050) thus, it would be obvious to a person of ordinary skill for the thickness of the scrim to range from about 5 to about 30.5 mils (calculated by subtracting the polymer layers thickness from the overall thickness), and therefore overlapping the claimed thickness of about 5 mils.
In regards to the overlapping ranges discussed in claims 8, and 19-26, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, In re Wertheim, 191 USPQ 90, In re Woodruff, 16 USPQ2d 1934, and In re Peterson, 65 USPQ2d 1379. MPEP 2144.05.

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.


	Claims 8-9, and 17-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


	Claim 23 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
	

(2) Response to Argument

(A) Response to Appellant’s argument regarding the rejection over Peng (US 2009/0137168) in view of Low (US 2015/0218331) and further in view of Tawzer (US 5,586,414) starting on page 8 of the Brief
Appellant argues that there is insufficient teaching within the cited references to motivate a person of ordinary skill in the art to combine the teachings to arrive at the claimed invention nor do the teachings provide evidence of a requisite likelihood of success. In particular, Appellant argues that the Low is not analogous art because the field of ethylene-based thermoplastic copolymers for building materials is so broad that it is insufficient to predict the complexity of designing roofing membranes. Thus the suggestion that a particular building material can offer predictable guidance when constructing an entirely different building material is unreasonable. Appellant further argues that there is no evidence to support that the teachings of Low would be relevant to the issue of roofing membranes. Appellant further argues that Low is not reasonably pertinent because while flexibility and softness are desired in thermoplastic roofing 
	In response to appellant’s argument that Low is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, the examiner maintains that Low is analogous art in the field of ethylene-based thermoplastic polymers for building articles as the claimed invention is drawn to a thermoplastic composition for a roofing membrane as well as being reasonably pertinent to the problem faced by the inventor i.e., a thermoplastic membrane which exhibits flexibility and softness providing desirable mechanical properties for conditions experienced on a roof surface, as Low discloses a composition with consistent dynamic properties over a broad temperature range which leads to improved durability and cushioning. There are several rationales used to support a rejection under 35 U.S.C. 
Appellant argues that the Declaration of Hubbard dated July 14th, 2020 established that scrim reinforcement is used to prevent dynamic cycling of plastic membranes on a roof thus even if Low established that dynamic properties could be improved by using the claimed block copolymers a person of ordinary skill would have no motivation to make the substitution since the reinforcing scrim already addresses the issue.
In assessing the probative value of an expert opinion, the examiner must consider the nature of the matter sought to be established, the strength of any opposing evidence, the interest of the expert in the outcome of the case, and the presence or 
Appellant further argues that the presence of block copolymer is not the only distinction from the teachings of Peng as claim 8 requires the top layer to be devoid of block copolymers. Appellant argues that the first and second membranes include the particular polymer blend and that in the case of a 4-layered membrane with two layers above the scrim and two layers below the scrim that it is the inner layers that are devoid of plastomer. 
Peng teaches a membrane including at least one polymer membrane or at least two or more polymeric membranes (0050). In the three-layer membrane, Peng teaches a top and bottom polymeric layer with a scrim in between. In the 4-layer membrane there is still a top and bottom polymeric layer with a scrim in between and further polymer layers are added on either side. The top and bottom layer referenced by the 
Appellant argues that it is unrealistic and therefore the requisite likelihood of success does not exist to assume a person of ordinary skill will only modify a single layer in the laminate. And that the Office action provides no evidence to support their allegations.
Peng sets forth very clearly that the different layers of the membrane may include different compositions (0050-0059). Clearly providing evidence that it would have been obvious to a person of ordinary skill to modify a single layer of the membrane.
Lastly, appellant argues that claim 8 requires first and second block copolymers with distinct melt indices and Low teaches overlapping melt indices for the first and second block copolymers. Thus the office action picks and chooses among the teachings to allege that the claimed invention overlaps and offers no explanation as to why a person of ordinary skill would pick and choose among the teachings of Low to arrive at the claimed invention.
Appellants claims are drawn to a first ethylene-based olefinic block copolymer having a melt index of less than 5 g/10 min and a second ethylene-based olefinic block copolymer having a melt index of greater than 5 g/10 min. Appellants claimed ranges do not share a claimed endpoint however, it is not seen how, in the context of obviousness, the claimed melt indices are wholly distinct. It is noted that a prima facie case of obviousness exists where the claimed range or amount do not overlap with the prior art but are merely close (MPEP 2144.05). A person of ordinary skill can select values for 

(B) Response to Appellant’s argument of claim 22 over Peng (US 2009/0137168) in view of Low (US 2015/0218331) and further in view of Tawzer (US 5,586,414) starting on page 13 of the Brief
Appellant argues that claim 22 is further patentable as it recites the bottom layer including from about 60 to about 80 wt% of the first ethylene-based olefinic block copolymer based on total weight of the first and second ethylene-based olefinic block copolymers. Appellant argues that Peng teaches a blend including about 5 to about 50% by weight of the plastomer (i.e., ethylene alpha-olefin) copolymer and that the office action provides no evidence why a person of ordinary skill would choose to include about 60 to about 80 wt% when Peng teaches a range outside of the claimed range.
As discussed above the proposed modification is not a substitution of the plastomer of Peng with the composition of Low but to include the composition of Low. Applicant’s claims use the language “includes” which is synonymous with the transitional term “comprising” (MPEP 2111.03). Comprising language is inclusive or open-ended and does not exclude additional, unrecited elements. The amount of a polymer disclosed in Peng does not limit the proposed combination as it is included within the composition. Low teaches the first ethylene-α-olefin present in an amount of from 40 to 90 wt% based on the sum of the first and second ethylene-α-olefins (0091), 

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
	/ALICIA J SAWDON/	Primary Examiner, Art Unit 1781                                                                                                                                                                                                        

Conferees:
/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781

/Jennifer McNeil/Primary Examiner, TC 1700                                                                                                                                                                                                                                
                                                                                                                                                                               

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.